Citation Nr: 1023012	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  04-38 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma, 
to include as a residual of exposure to ionizing radiation 
during service.


REPRESENTATION

Appellant represented by:	The American Legion
		

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from March 1954 to 
November 1957 and from February 1962 to October 1962.

This matter came to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

This matter was remanded in April 2007 for further 
development.  A review of the record shows that the RO has 
complied with all remand instructions.  Stegall v. West, 11 
Vet. App. 268 (1998).  The RO provide the Veteran VCAA 
notice, obtain his personnel records, verified radiation 
dates from the Veteran and forwarded the necessary 
information to the Department of Defense to verify whether 
the Veteran was exposed to ionizing radiation.    


FINDINGS OF FACT

1.  A September 2009 letter from the Defense Threat Reduction 
Agency (Agency) of the Department of Defense shows that the 
Veteran was assigned to the 1371st Mapping and Charting 
Squadron in Palm Beach Air Force Base (AFB), Florida from 
November 13, 1954 to November 8,1957.

2.  The September 2009 letter from the Defense Threat 
Reduction Agency shows that the United States Government 
conducted Operation WIGWAM 500 miles southwest of San Diego, 
California from May 14 to May 15, 1955; and Operation REDWING 
at the Pacific Proving Ground (PPG) from May 5 to August 6, 
1956.  

3.  The September 2009 letter from the Defense Threat 
Reduction Agency shows that the Veteran was on temporary duty 
(TDY) to Keflavik Airport, Iceland from May 15, to September 
17, 1955; and on TDY to Ramey AFB, Puerto Rico on September 
26, 1956 for a 5-day project.

4.  The September 2009 letter from the Defense Threat 
Reduction Agency provides that a detachment of personnel from 
his squadron did participate in Operation REDWING, but 
records do not indicate that the Veteran was among this 
group.  

5.  Non-Hodgkin's lymphoma was not manifested during the 
Veteran's active duty service or for many years thereafter, 
nor is non-Hodgkin's lymphoma otherwise related to such 
service.


CONCLUSION OF LAW

The Veteran's non-Hodgkin's lymphoma was not incurred in or 
aggravated by the Veteran's active duty service, to include 
exposure to ionizing radiation, nor may it be presumed to 
have been incurred in or aggravated by such service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant preadjudication notice in 
October 2002.  The notification substantially complied with 
the requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence.  

The RO provided the appellant with additional notice in 
December 2003 and January 2008, subsequent to the initial 
adjudication.  The notification substantially complied with 
the specificity requirements of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) identifying the five elements of a service 
connection claim; and Quartuccio v. Principi, 16 Vet. App. 
183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.
  
While the December 2003 and January 2008 notice was not 
provided prior to the initial adjudication, the claimant has 
had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was subsequently readjudicated in a 
November 2003 statement of the case and January 2010 
supplemental statement of the case, following the provision 
of notice in December 2003 and January 2008, respectively.  
The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  
  
Duty to Assist

VA has obtained service, VA and private records; military 
personnel records; assisted the Veteran in obtaining 
evidence; obtained radiation exposure verification from the 
Department of Defense; and afforded the Veteran the 
opportunity to give testimony before the Board at the RO in 
December 2005.  Although the Veteran was not provided a VA 
examination, the evidence of record does not contain 
competent evidence that the claimed disability may be 
associated with any in-service event.  On a form received in 
February 2010, the Veteran marked the appropriate line to 
indicate that he had no other information or evidence to 
submit and to return his case to the Board for further 
appellate consideration as soon as possible.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file; and 
the Veteran and his representative have not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time nor has he contended otherwise.

Laws and Regulations

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any  
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Claims based upon exposure to ionizing radiation are governed 
by separate regulations and each provides a separate distinct 
basis for establishing service connection based on exposure 
to ionizing radiation.  See 38 C.F.R. §§ 3.309, 3.311.

First, there are diseases that are presumptively service 
connected in radiation-exposed veterans under 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d).  Second, service connection 
may be established under 38 C.F.R. § 3.303(d) with the  
assistance of the procedural advantages prescribed in 38 
C.F.R. § 3.311, if the condition at issue is a radiogenic 
disease.  Third, direct service connection can be established 
under 38 C.F.R. § 3.303(d) by showing that the disease was  
incurred during or aggravated by service without regard to 
the statutory presumptions.  See Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must not 
only determine whether a veteran had a disability recognized 
by VA as being etiologically related to exposure to ionizing 
radiation, but must also determine whether the disability was 
otherwise the result of active service.  In other words, the 
fact that the requirements of a presumptive regulation are 
not met does not in and of itself preclude a claimant from 
establishing service connection by way of proof of actual 
direct causation.

A "radiation-exposed veteran" is defined by 38 C.F.R. §  
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan, or Nagasaki, Japan, by United 
States Forces during the period beginning on August 6, 1945, 
and ending on 
July 1, 1946; or internment as a prisoner of war (or service 
on active duty in Japan immediately following such 
internment) during World War II which resulted in an  
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from 
August 6, 1945, and ending on July 1, 1946.  38 C.F.R. § 
3.309.

Diseases presumptively service-connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d)(2) include non-Hodgkin's 
lymphomas.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d). 

When it is determined (i) a veteran was exposed to ionizing 
radiation as a result of participation in the atmospheric 
testing of nuclear weapons, the occupation of Hiroshima or 
Nagasaki from September 1945 until July 1946, or other 
activity as claimed; (ii) the veteran subsequently developed 
a radiogenic disease, and (iii) such disease first became 
manifest within the period specified 38 C.F.R. § 3.311(b)(5),  
before its adjudication the claim will be referred to the 
Under Secretary for Benefits for further consideration in 
accordance with paragraph (c) of this section.  If any of the 
foregoing three requirements has not been met, it shall not 
be determined that a disease has resulted from exposure to 
ionizing radiation under such circumstances. For purposes of 
this section the term "radiogenic disease" means a disease 
that may be induced by ionizing radiation and this includes 
lymphomas other than Hodgkin's disease.  38 C.F.R. 
§ 3.311(b).   

38 C.F.R. § 3.311(c) provides: (1) When a claim is forwarded 
for review pursuant to paragraph (b)(1) of this section, the 
Under Secretary for Benefits shall consider the claim with 
reference to the factors specified in paragraph (e) of this 
section and may request an advisory medical opinion from the 
Under Secretary for Health.

(i) If after such consideration the Under Secretary for 
Benefits is convinced sound scientific and medical evidence 
supports the conclusion it is at least as likely as not the 
veteran's disease resulted from exposure to radiation in 
service, the Under Secretary for Benefits shall so inform the 
regional office of jurisdiction in writing. The Under 
Secretary for Benefits shall set forth the rationale for this 
conclusion, including an evaluation of the claim under the 
applicable factors specified in paragraph (e) of this 
section.

(ii) If the Under Secretary for Benefits determines there is 
no reasonable possibility that the veteran's disease resulted 
from radiation exposure in service, the Under Secretary for 
Benefits shall so inform the regional office of jurisdiction 
in writing, setting forth the rationale for this conclusion.

(2) If the Under Secretary for Benefits, after considering 
any opinion of the Under Secretary for Health, is unable to 
conclude whether it is at least as likely as not, or that 
there is no reasonable possibility that the veteran's disease 
resulted from radiation exposure in service, the Under 
Secretary for Benefits shall refer the matter to an outside 
consultant in accordance with paragraph (d) of this section.

(3) For purposes of paragraph (c)(1) of this section, "sound 
scientific evidence" means observations, findings, or 
conclusions which are statistically and epidemiologically 
valid, are statistically significant, are capable of 
replication, and withstand peer review, and "sound medical 
evidence" means observations, findings, or conclusions which 
are consistent with current medical knowledge and are so  
reasonable and logical as to serve as a basis of management 
of a medical condition. 38 C.F.R. § 3.311.

Analysis

The Veteran is claiming entitlement to service connection for 
non-Hodgkin's lymphoma, to include as a residual of exposure 
to ionizing radiation during service.  At the December 2005 
hearing before the Board at the RO, the Veteran and his 
representative posited several situations in which he may 
have been exposed to radiation: servicing planes as a 
mechanic, stops overseas, and from cameras/imaging media that 
were possibly constructed out of radioactive material.  

In support of his claim, the Veteran submitted two copies of 
newspaper articles retrieved from websites regarding the 
1370th Photo-Mapping Group, which included the 1371st 
squadron.
  
Service records show that the Veteran was assigned to the 
1371st Mapping and Charting Squadron on November 13, 1954.  
He had service at Keflavik Airport, Iceland from May 19, 1955 
to September 15, 1955.

A citation to accompany award of the commendation ribbon 
reveals that the Veteran distinguished himself through 
meritorious achieved from June 12, 1956 to August 28, 1956 as 
an aircraft mechanic on temporary duty with an Aerial Survey 
Team at Keflavik Airport, Iceland.  

Treatment records from April 1993 to August 2002 show that 
the Veteran was treated for non-Hodgkin's lymphoma by John. 
R. Dunn. M.D. 

June 2002 and August 2007 letters from Dr. Dunn show that the 
Veteran was diagnosed with a low grade non-Hodgkin's lymphoma 
in 1993.

A July 2002 VA treatment record shows an assessment of 
lymphoma.

In a September 2009 letter, the Chief of Radiation Program 
Operations for the Department of the Air Force stated that 
they did not find external/internal exposure data on the 
Veteran.  It was noted that the United States Air Force 
Master Radiation Registry is the single repository of 
occupational exposure monitoring for all Air Force personnel.  
Even though records date back to 1947, he said that there 
appears to have been cases where early records, especially DD 
Form 1141, were maintained in the individual's military 
medical record or by the local unit, and were not forwarded 
for inclusion in the central repository.

In a September 2009 letter, the Defense Threat Reduction 
Agency of the Department of Defense noted that service 
records indicate that the Veteran was assigned to the 1371st 
Mapping and Charting Squadron, Palm Beach AFB in Florida from 
November 13, 1954 to November 8, 1957.  The Agency further 
noted that the United States Government conducted Operation 
WIGWAM in the Pacific Ocean, approximately 500 miles 
southwest of San Diego, California from May 14 to 15, 1955 
and Operation REDWING at the PPG from May 5 to August 6, 
1956.  The Agency stated that unit reports do not indicate 
TDY for him to the PPG; and that historical records indicated 
that he had TDY to Keflavik Airport, Iceland from May 15, 
1955 to September 17, 1955, and from May 11, 1956 for 
approximately 180 days.  The Agency reported that the Veteran 
was on TDY to Ramey AFB in Puerto Rico on September 26, 1956 
for a 5-day project in the Bahamas.  The Agency concluded 
that while a detachment of personnel from the Veteran's 
squadron did participate in Operation REDWING, records do not 
indicate that the Veteran was among this group.  After 
careful research of available dosimetry data, the Agency 
found no record of radiation exposure for the Veteran. 

The Board acknowledges the Veteran's assertion that his non-
Hodgkin's lymphoma is related to radiation exposure in 
service.  In adjudicating a claim, the Board must assess the 
competence and credibility of lay statements of the Veteran.  
The Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 
451 F.3d 1331, 1137 (Fed. Cir. 2006).  In Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), the Federal Circuit 
reaffirmed that VA must consider the competency of lay 
evidence in order to determine if it is sufficient to 
establish a nexus. 

The Veteran is competent to report the types of symptoms he 
has experienced and the continuity of such symptoms.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, the 
etiology of such medical condition requires medical 
knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007) (footnote omitted).  Further, the evidence 
of record shows that the Veteran was not exposed to 
radiation.

The Board acknowledges that at the December 2005 hearing 
before the Board at the RO, the Veteran testified that Dr. 
Dunn said that there was a possibility that exposure to 
radiation caused his lymphoma and that Dr. Dunn told him that 
he could not say that he was 100 percent sure.  The Board 
notes that a lay person's account of what a doctor 
purportedly said is too attenuated and inherently unreliable 
to constitute "medical" evidence.  Robinette v. Brown, 8 
Vet. App. 69, 77 (1995). The Board notes that even Dr. Dunn's 
statement is a generic statement of the possibility of a link 
between the Veteran's current disability and radiation 
exposure.  Such statement is too general and inconclusive.  
Sacks v. West, 11 Vet. App. 314, 316 (1998).  Again, greater 
weight of the evidence of record shows that the Veteran was 
not exposed to radiation.

Thus, the Veteran is not a "radiation-exposed veteran" as 
defined by 38 C.F.R. 
§  3.309(d)(3).  As such, service connection cannot be 
granted on a presumptive basis.  Notwithstanding the 
foregoing, the Veteran is not precluded from establishing 
service connection with proof of direct causation.  Combee, 
34 F.3d at 1039.  However, direct service connection is not 
warranted in this case because of the following.

Service treatment records are silent for any complaints for, 
treatments of, or diagnosis of non-Hodgkin's lymphoma.  
October 1957 to September 1962 reports of medical 
examination, and a February 1962 report of medical history do 
not indicate non-Hodgkin's lymphoma.  

June 2002 and August 2007 letters from Dr. Dunn show that the 
Veteran was diagnosed with a low grade non-Hodgkin's lymphoma 
in 1993.  Even in the Veteran's claim that was received in 
October 2002, the Veteran stated that his disability began in 
1993. While not determinative by itself, it is significant 
that there is no evidence of non-Hodgkin's lymphoma for 
approximately 31 years after service.  This lengthy period 
without complaint or treatment after service also suggests 
that there has not been a continuity of symptomatology.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Further, there is no medical opinion linking non-Hodgkin's 
lymphoma to service.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006), states, that in disability compensation (service 
connection) claims, VA must provide a medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met as the evidence fails to show that 
non-Hodgkin's lymphoma, first reported many years post 
service, had its onset in service or is otherwise related 
thereto.

The Board sympathizes with the Veteran and understands fully 
his contentions.  Nevertheless, after thorough review of the 
evidence currently of record, the Board is led to the 
conclusion that there is not such a state of equipoise of the 
positive evidence with the negative evidence to permit a 
favorable determination in this case.  38 U.S.C.A. § 5107(b).  
The weight of the evidence is against the Veteran's claim.


ORDER

Entitlement to service connection for non-Hodgkin's lymphoma, 
to include as a residual of exposure to ionizing radiation 
during service, is denied.




____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


